DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 10-12, 15-19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Madison et al, US 2015/0316005 [Madison] in view of Persson, US 2008/0110161 [Persson].
Regarding claim 1, with reference to figures 1, 3, 4 and 9b, Madison discloses a method performed by a control unit (12) for controlling exhaust valves (122-124-126-128, 112-114-116-118) of cylinders (20-22-24-26) in an internal combustion engine (10), the method being characterized in that:
controlling a number of first exhaust valves (122-124) for a first set of cylinders (20-22) to transfer exhaust gas to a turbine (92) during part of an exhaust phase (see fig 3, 308) of the first set of cylinders via a first exhaust manifold (55);
controlling a number of second exhaust valves (112-114) for the first set of cylinders to transfer exhaust gas to an exhaust gas recirculation, EGR, conduit (164) during part of the exhaust phase (figure 3, 312) of the first set of cylinders via a second exhaust manifold (59);
controlling a number of first exhaust valves (126-128) for a second set of cylinders (24-26) to transfer exhaust gas to the turbine during part of an exhaust phase (figure 3, 308)]] of the second set of cylinders via the first exhaust manifold; and
controlling a number of second exhaust valves (114-116) for the second set of cylinders to transfer exhaust gas to the EGR conduit during part of the exhaust phase (figure 3, 312) of the second set of cylinders via the second exhaust manifold;
 the controlling of the first and second exhaust valves for the first set of cylinders (22, 24, 26) is performed such that the part of the exhaust phase in which the exhaust gas is transferred to the turbine correspond to a larger part of the exhaust phase, and the part of the exhaust phase in which the exhaust gas is transferred to the EGR conduit correspond to a smaller part (i.e., none) of the exhaust phase (see figure 9B), and the controlling of the first and second exhaust valves for the second set of cylinders (20) is performed such that the part of the exhaust phase in which the exhaust gas is transferred to the EGR conduit correspond to a larger part of the exhaust phase, and the part of the exhaust phase in which the exhaust gas is transferred to the turbine correspond to a smaller part (i.e., none) of the exhaust phase (see figure 9B).
See at least paragraphs 25-35, 42-47, 56-78, 131-138 and 184-186. 
Madison does not explicitly disclose wherein the exhaust phase of the first set of cylinders is separated in time from the exhaust phase of the second set of cylinders.
However, Persson discloses an engine for controlling exhaust to both a turbine and an EGR passage including six cylinders.  Person discloses that in this configuration the exhaust pulses come alternately from the forward engine half (cylinder 1-3) and the rear engine half (cylinder 4-6) and the engines fires in a sequence that alternates between the front and rear sets of cylinders (“1-5-3-6-2-4”).  See paragraphs 18 and 19.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to alternate the flow of exhaust gasses of Madison to alternate between cylinder groups in the front and rear half of the engine as taught by Persson as this is a known configuration of an inline engine such as described by Madison in order to assist in balancing the engine during operation.  This combination necessarily yields wherein the exhaust phases of the first and second set of cylinders are separated in time since the cylinders fire in sequence alternately between sets of cylinders.
Regarding claim 4, Madison further discloses wherein the turbine is connected to the first exhaust manifold.  Persson further discloses that the turbine may be a single entry VGT (see paragraph 20).
Regarding claim 5, Madison further discloses wherein the first exhaust manifold is connected to the number of first exhaust valves for the first set of cylinders and the number of first exhaust valves for the second set of cylinders (see figure 1).
Regarding claim 6, Madison further discloses wherein the second exhaust manifold is connected to the number of second exhaust valves for the first set of cylinders and the number of second exhaust valves for the second set of cylinders (see figure 1).
Regarding claim 7, Madison further discloses wherein the number of first and second exhaust valves for the first set of cylinders and the number of first and second exhaust valves for the second set of cylinders are arranged to be controlled independently of each other (paragraphs 42-47).
Regarding claim 8, Madison further discloses wherein the number of first and second exhaust valves for the first set of cylinders and the number 4Application No.: Not Yet AssignedDocket No.: 138223.540532Preliminary Amendmentof first and second exhaust valves for the second set of cylinders are parts of a variable valve system, VVA (paragraphs 42-47).
Regarding claim 10, Persson further discloses wherein the combustion cycle of the first set of cylinders is phase shifted approximately 180 degrees from the combustion cycle of the second set of cylinders such that exhaust phases of the first set of cylinders and exhaust phases of the second set of cylinders are subsequent to each other.
Regarding claim 11, Madison further discloses wherein the first set of cylinders is part of a front exhaust bank and the second set of cylinders is part of a rear exhaust bank.  Apparent from figure 1.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Madison and Persson as applied to claim 1 above, and further in view of Springer et al, US 2018/0355824 [Springer].
Regarding claim 9, Madison and Persson lack wherein the physical size of the openings of the number of first exhaust valves for the first set of cylinders and the number of first exhaust valves for the second set of cylinders is larger than the physical size of the openings of the number of second exhaust valves for the first set of cylinders and the number of second exhaust valves for the second set of cylinders, respectively.
However, Springer discloses an engine having two exhaust valves per cylinder, wherein the first exhaust valves (4a) supply exhaust to the turbine of a turbocharger and the second exhaust valves (4b) supply exhaust to an EGR line.  Springer discloses that the diameter of the second exhaust valves is smaller than the diameter of the first exhaust valves.  See at least paragraphs 90-95 and 156.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the valves in Madison such that the physical size of the openings of the number of first exhaust valves for the first set of cylinders and the number of first exhaust valves for the second set of cylinders is larger than the physical size of the openings of the number of second exhaust valves for the first set of cylinders and the number of second exhaust valves for the second set of cylinders as taught by Springer since this arrangement is useful to gather heat at cold start of the engine to accelerate heating of the catalyst.  
Regarding claims 12, 15-19, 22 and 23, these claims are substantially similar in scope to claims 1, 4-8, 10 and 11 above and are rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity except as discussed below.  
Regarding claims 12 and 18, Madison discloses a controller with readable medium configured to carry out the method disclosed therein, including controlling of the exhaust valves to achieve the desired valve timings. 
Regarding claims 22 and 23, applying the control system in an engine mounted in a vehicle, such as a car, truck, bus, work machine, boat or construction equipment, is a well-known use of an engine within the skill of a person in the art at the time the invention was filed and there would be no unexpected results in applying the engine of Madison/Persson/Springer to such a vehicle.
Response to Arguments
Applicant's arguments filed 12 October 2022 have been fully considered but they are not persuasive.
Applicant argues that Madison and Persson fail to teach or suggest the elements of original claim 3, incorporated into claims 1 and 12.  Applicant points to paragraphs 57, 68 and 130 of Madison.  The Examiner respectfully disagrees.  It is noted that claim 3 was rejected previously as taught by Madison, and the Examiner pointed to figure 9B.  Figure 9B is described in paragraphs 131-138 and explains that under some conditions, a subset of cylinders is actuated differently such that some cylinders provide a large impulse of exhaust to the turbine and the subset of cylinders provides the largest pulse of exhaust to EGR.  Paragraph 138 especially describes that high proportion of exhaust can be delivered as EGR gas from the subset of cylinders during the same cycle as the remaining cylinders provide exhaust primarily to the turbine.  Accordingly, Madison discloses all of the required elements of amended claims 1 and 12 and previous claim 3 and the rejection in view of Madison is maintained.
Applicant argues that Persson fails to cure the alleged deficiency of Madison.  However, ss Persson was not relied upon to disclose these features, arguments this argument is moot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747